[Cite as Sherfield v. Unknown, 2010-Ohio-4962.]

                                     Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




MEREDITH SHERFIELD

       Plaintiff

       v.

UNKNOWN

       Defendant

        Case No. 2010-05200-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On March 25, 2010, this court issued an entry dismissing Accessecurepak
(OH) as defendant since it is not a state entity. The entry directed the plaintiff to file an
amended complaint which names a state department, board, office, commission,
agency, institution, or other state instrumentality as defendant on or before April 23,
2010, or face dismissal of his case.
        {¶ 2} On April 26, 2010, plaintiff filed an amended complaint which again names
Accessecurepak (OH) as defendant. Plaintiff’s case is DISMISSED without prejudice.
The court shall absorb the court costs of this case.




                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk
Case No. 2010-05200-AD           -2-   ENTRY



Entry cc:

Meredith Sherfield, #519-938
1150 N. Main Street
Mansfield, Ohio 44901

DRB/laa
Filed 6/14/10
Sent to S.C. reporter 10/11/10